Citation Nr: 1044169	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  05-18 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1974 to November 
1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the case was subsequently transferred 
to the RO in New York, New York.

The Veteran failed to report for a Travel Board hearing.  He has 
not requested that the hearing be rescheduled.  Accordingly, his 
request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2010). 

In February 2008, the Board granted reopening of the Veteran's 
claim for service connection for psychiatric disability and 
remanded the reopened claim for further development.  The case 
has been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran has PTSD as a result of in-service stressors that 
have been corroborated by credible supporting evidence.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his claim for service connection for 
PTSD.  Therefore, no further development with respect to the 
matter decided herein is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between the Veteran's current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that 
the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  However, if the 
claimed stressor is not combat-related, the veteran's lay 
testimony regarding the in-service stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).
 
If, as in this Veteran's case, a PTSD claim is based on in-
service personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Recent amendments of the regulation have eliminated the 
requirement of evidence corroborating the occurrence of the 
claimed in-service stressor under specific circumstances that do 
not exist in this case.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he was tied up and assaulted in 
service.  The Veteran additionally contends that his current 
psychiatric problems are related to his in-service stressors.

The Veteran's service treatment records indicate that he received 
substantial psychiatric treatment prior to his separation from 
active service.  An October 1975 Emergency Room (ER) note 
indicates that the Veteran was brought in directly from the brig; 
nervous, crying and grossly shaking.  The Veteran was in the brig 
for having an unauthorized absence from his ship and breaking 
restriction.  The Veteran was referred to a psychiatric provider 
subsequent to treatment at the ER.

An inpatient discharge note indicates that the Veteran was 
admitted for psychiatric reasons from October 15, 1975, to 
November 3, 1975.  The provider indicated that the Veteran was 
brought to the ER from the brig after onset of severe anxiety.  
The Veteran indicated at that time that he functioned well until 
about six weeks prior when he was tied up by another seaman; 
further indicating that he complained with subsequent 
reassignment; and after his complaints, other seamen began 
picking on him; thereafter, he went to Napa, California for 37 
days of unauthorized absence.  On his return from Napa, the 
Veteran was put on restriction to await mast (proceedings related 
to punishment for his unauthorized absence); after 8 days he felt 
nervous and tried to contact the ship chaplain.  He then felt 
uptight, panicky and suicidal and broke restriction.  He was then 
placed in the brig.

The Veteran was subsequently administratively separated from 
service on the basis of an immature personality disorder.  

Concerning more recent evidence associated with the claims file, 
the Board notes that a Dr. G from the Stratton VA Medical Center 
(VAMC) submitted a letter dated in September 2003 indicating that 
the Veteran had a long-standing history of panic and anxiety 
disorders, and also received treatment for depression and PTSD.  
The physician additionally indicated that the Veteran's diagnosis 
at the time of his discharge from active service, immature 
personality disorder, appears to have been a misdiagnosis.  

The Veteran was afforded a VA examination during November 2008.  
The examiner indicated that he had reviewed the Veteran's claims 
folders to include reports of prior VA examinations for pension 
purposes and post-service treatment records.  The Veteran 
reported psychiatric symptoms such as nightmares, irritability, a 
short temper, panic attacks, anxiety in social settings, 
hypervigilance, mistrust of others and easy distractibility.  The 
Veteran reported his family and social history to include a 
pattern of beatings from his father during early childhood.  The 
examiner indicated that although the Veteran had experienced a 
difficult and unpleasant childhood, he was not exposed to trauma 
prior to his active service.  The Veteran reiterated his in-
service stressor as being tied up and placed in a closet by 
several seamen.  The Veteran indicated that he had a period of 
unauthorized absence from the Navy and felt extremely anxious on 
his return.  He also indicated that after being seen by a 
psychiatrist, he was separated from service.  The Veteran 
indicated that he has had dreams since service in which he is 
tied up in a dark, closed space and he awakens very frightened.  
The examiner indicated that the Veteran met the DSM-IV criteria 
for PTSD, noting that the Veteran's stressor of being tied up and 
left in a closet is consistent with information found in his 
service treatment records.  The examiner noted that the Veteran 
responded to his stressor with intense feelings of fear and 
horror and that he has symptoms of nightmares, diminished 
interest in significant activities, restricted range of affect, 
intense feelings of detachment and estrangement from others, 
depression and anxiety, irritability, outbursts of anger, 
difficulty concentrating and hypervigilance with an exaggerated 
startle response.  To summarize, the examiner indicated that the 
Veteran has severe deficits in social and vocational functioning 
which are directly related to his experiences while in the Navy.  
The examiner diagnosed the Veteran with PTSD, chronic, delayed, 
and severe with panic attacks.

Based upon the medical evidence showing the presence of PTSD 
which is related to the Veteran's corroborated in-service 
personal assault, the Board concludes that service connection is 
warranted for the Veteran's PTSD.


ORDER

Entitlement to service connection for psychiatric disability, 
diagnosed as PTSD, is granted.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


